


110 HR 6726 IH: To amend the Wild and Scenic Rivers Act to make technical

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6726
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to make technical
		  corrections to the segment designations for the Chetco River,
		  Oregon.
	
	
		1.Technical Corrections to the
			 Wild and Scenic Rivers ActSection 3(a)(69) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(69)) is amended—
			(1)by inserting
			 before the The 44.5-mile the following:
				
					(A)Designations
					.
			(2)by redesignating
			 subparagraphs (A) through (C) as clauses (i), (ii), and (iii),
			 respectively;
			(3)in clause (i), as
			 redesignated—
				(A)by striking
			 25.5-mile and inserting 27.5-mile; and
				(B)by striking
			 Boulder Creek at the Kalmiopsis Wilderness boundary and
			 inserting Mislatnah Creek;
				(4)in clause (ii), as
			 redesignated—
				(A)by striking
			 8 and inserting 7.5;
				(B)by striking
			 Boulder Creek and inserting Mislatnah Creek;
			 and
				(C)by striking
			 Steel Bridge and inserting Eagle Creek;
				(5)in clause (iii), as redesignated—
				(A)by striking
			 11 and inserting 9.5; and
				(B)by striking
			 Steel Bridge and inserting Eagle Creek;
			 and
				(6)by
			 adding at the end the following:
				
					(B)WithdrawalSubject to valid rights, the Federal land
				within the boundaries of the river segments designated by subparagraph (A), is
				withdrawn from all forms of—
						(i)entry, appropriation, or disposal under the
				public land laws;
						(ii)location, entry, and patent under the
				mining laws; and
						(iii)disposition under all laws pertaining to
				mineral and geothermal leasing or mineral materials.
						.
			
